PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks payment of the sum of $325.00 in hospital expenses for an inmate of respondent’s Huttonsville Correctional Center. The prisoner, while a patient at Memorial General Hospital in Elkins, West Virginia, underwent a Computerized Axial Tomography, or CAT-scan, by the United Hospital Center, Inc., through its “CAT-scan van.” United Hospital sent the bill to Huttonsville. After receiving no response, they turned the bill over to Ace Adjustment Service, Inc.
While we feel that this claim should, in equity and good conscience, be paid, we must decline to make an award, based on our decision in Airkem Sales and Service, et al. v. Dept. of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.